Exhibit 10.45(b)

 

Annex I

 

RESTRICTED STOCK UNIT AGREEMENT
under the
Hexcel Corporation 2003 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

Pursuant to the Hexcel Corporation 2003 Incentive Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.               Notice of Grant; Incorporation of Plan. A Notice of Grant is
attached hereto as Annex A and incorporated by reference herein. Unless
otherwise provided herein, capitalized terms used in this Agreement and set
forth in the Notice of Grant shall have the meanings ascribed to them in the
Notice of Grant and capitalized terms used in this Agreement and set forth in
the Plan shall have the meanings ascribed to them in the Plan. The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section IX of the Plan. The RSUs granted herein constitute an Award within
the meaning of the Plan.

 

2.               Terms of Restricted Stock Units.  The grant of RSUs provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

 

(a)          The Grantee shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in shares of the
Common Stock in respect of the RSUs until such RSUs have vested and been
distributed to the Grantee in the form of shares of Common Stock.

 

(b)         Except as provided in this Section 2(b), the RSUs and any interest
therein may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the distribution of the Common Stock in respect of such RSUs and
subject to the conditions set forth in the Plan and this Agreement. Any attempt
to transfer RSUs in contravention of this Section is void ab initio. RSUs shall
not be subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer RSUs to members of his or
her immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships or other entities whose only
partners or equity owners are such family members; provided, however, that no
consideration can be paid for the transfer of the RSUs and the transferee of the
RSUs shall be subject to all conditions applicable to the RSUs (including all of
the terms and conditions of this Agreement) prior to transfer.

 

3.               Vesting and Conversion of RSUs.  Subject to Section 4, all of
the RSUs shall vest and be converted into an equivalent number of shares of
Common Stock that will be

 

--------------------------------------------------------------------------------


 

immediately distributed to the Grantee on the second anniversary of the Grant
Date.  Upon the distribution of the shares of Common Stock in respect of the
RSUs, the Company shall issue to the Grantee or the Grantee’s personal
representative a stock certificate representing such shares of Common Stock,
free of any restrictions.

 

4.               Termination of Employment; Change of Control.

 

(a)          For purposes of the grant hereunder, any transfer of employment by
the Grantee among the Company and its Subsidiaries shall not be considered a
termination of employment.  Notwithstanding any other provision contained herein
or in the Plan if, prior to the second anniversary of the Grant Date, the
Grantee dies or terminates employment due to Disability (as defined in the last
Section hereof), or is terminated by the Company other than for Cause, all RSUs
shall vest, be converted into shares of Common Stock and be immediately
distributed to the Grantee.

 

(b)         If, prior to the second anniversary of the Grant Date, the Grantee
ceases to be employed by the Company for any reason other than (i) the death or
Disability of the Grantee, or (ii) by the Company without Cause, the Grantee
shall forfeit all RSUs held as of the date Grantee ceases to be employed by the
Company.

 

(c)          Notwithstanding any other provision contained herein or in the
Plan, in the event of a Change in Control (as defined in the last
Section hereof), all RSUs shall vest, be converted into shares of Common Stock
and be immediately distributed to the Grantee.

 

5.               Equitable Adjustment.

 

The aggregate number of shares of Common Stock subject to the RSUs shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in such shares, effected without the receipt of
consideration by the Company, or other change in corporate or capital structure.
The Committee shall also make the foregoing changes and any other changes,
including changes in the classes of securities available, to the extent
reasonably necessary or desirable to preserve the intended benefits under this
Agreement in the event of any other reorganization, recapitalization, merger,
consolidation, spin-off, extraordinary dividend or other distribution or similar
transaction involving the Company.

 

6.               Taxes.  The Grantee shall pay to the Company or a Subsidiary
promptly upon request any taxes the Company reasonably determines it or a
Subsidiary is required to withhold under applicable tax laws with respect to the
vesting and/or conversion of the RSUs. Such payment shall be made as provided in
Section VIII(f) of the Plan.

 

7.               No Guarantee of Employment.  Nothing set forth herein or in the
Plan shall confer upon the Grantee any right of continued employment for any
period by the Company, or shall interfere in any way with the right of the
Company to terminate such employment.

 

8.               Notices.  Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in Grantee’s employment records, or such other
address as the Grantee may designate in

 

2

--------------------------------------------------------------------------------


 

writing to the Company, or to the Company, Attention:  Corporate Secretary, or
such other address as the Company may designate in writing to the Grantee.

 

9.               Failure To Enforce Not a Waiver.  The failure of either party
hereto to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

10.         Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.

 

11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

 

12.         Miscellaneous.  This Agreement cannot be changed or terminated
orally. This Agreement and the Plan contain the entire agreement between the
parties relating to the subject matter hereof. The section headings herein are
intended for reference only and shall not affect the interpretation hereof.

 

13.         Definitions.  For purposes of this Agreement:

 

(a)          “Affiliate” of any Person shall mean any other Person that directly
or indirectly, through one or more intermediaries, Controls, is Controlled by,
or is under common Control with, such first Person.  The term “Control” shall
have the meaning specified in Rule 12b-2 under the Exchange Act;

 

(b)         “Beneficial Owner” (and variants thereof) shall have the meaning
given in Rule 13d-3 promulgated under the Exchange Act;

 

(c)          “Cause” shall mean (i) the willful and continued failure by the
Grantee to substantially perform the Grantee’s duties with the Company (other
than any such failure resulting from the Grantee’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Grantee by the Company, which demand specifically identifies the manner
in which the Company believes that the Grantee has not substantially performed
the Grantee’s duties, or (ii) the willful engaging by the Grantee in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Grantee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Grantee not in good
faith and without the reasonable belief that the Grantee’s act, or failure to
act, was in the best interest of the Company;

 

(d)         “Change in Control” shall mean any of the following events:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of 40% or more of either (A) the then outstanding
Common Stock of the Company (the “Outstanding Common Stock”) or (B) the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of the Company (the “Total Voting Power”); excluding,
however, the following: (I) any acquisition by the Company or any of its
Controlled Affiliates, (II) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the

 

3

--------------------------------------------------------------------------------


 

Company or any of its Controlled Affiliates and (III) any Person who becomes
such a Beneficial Owner in connection with a transaction described in the
exclusion within paragraph (iii) below; or

 

(ii)                                  a change in the composition of the Board
such that the individuals who, as of the effective date of this Agreement,
constitute the Board (such individuals shall be hereinafter referred to as the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this definition, that any
individual who becomes a director subsequent to such effective date, whose
election, or nomination for election by the Company’s stockholders, was made or
approved pursuant to the terms of each then existing Stockholders Agreement or
by a vote of at least a majority of the Incumbent Directors (or directors whose
election or nomination for election was previously so approved) shall be
considered a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
legal entity other than the Board shall not be considered a member of the
Incumbent Board; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect Subsidiary of the Company
or a sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction (A) pursuant to which all or substantially all of the individuals
and entities who are the Beneficial Owners, respectively, of the Outstanding
Common Stock and Total Voting Power immediately prior to such Corporate
Transaction will Beneficially Own, directly or indirectly, more than 50%,
respectively, of the outstanding common stock and the combined voting power of
the  then outstanding common stock and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the company resulting from such Corporate Transaction (including, without
limitation, a company which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the Outstanding Common Stock
and Total Voting Power, as the case may be, and (B) immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of the company resulting from such
Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries); or

 

(iv)                              the approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company;

 

(e)          “Disability” shall mean that, as a result of the Grantee’s
incapacity due to physical or mental illness or injury, the Grantee shall not
have performed all or substantially all of the Grantee’s usual duties as an
employee of the Company for a period of more than one-hundred-fifty (150) days
in any period of one-hundred-eighty (180) consecutive days;

 

4

--------------------------------------------------------------------------------


 

(f)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time;

 

(g)         “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) of the Exchange
Act;

 

(h)         “Stockholders Agreement” shall mean any stockholders agreement,
governance agreement or other similar agreement between the Company and a holder
or holders of Voting Securities; and

 

(i)             “Voting Securities” means Common Stock and any other securities
of the Company entitled to vote generally in the election of directors of the
Company.

 

5

--------------------------------------------------------------------------------


 

Annex A

 

NOTICE OF GRANT
RESTRICTED STOCK UNITS
HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted restricted stock units in accordance with the terms
of this Notice of Grant and the Agreement to which this Notice of Grant is
attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Agreement.

 

Grantee

 

William Hunt

Address of Grantee

 

Lynwood
Trouthall Lane
Plumley
Knutsford
Cheshire WA 169RZ
United Kingdom

Employee Number

 

 

Employee ID Number

 

 

Foreign Sub Plan, if applicable

 

 

Grant Date

 

February 12, 2004

Aggregate Number of RSUs
Granted

 

50,000

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

 

By:

 

 

 

 

Ira J. Krakower

 

 

Senior Vice President

 

6

--------------------------------------------------------------------------------